 


110 HR 1997 IH: To provide for reclassification of Chautauqua County, New York, for purposes of payment for inpatient hospital services under the Medicare Program.
U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1997 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2007 
Mr. Higgins introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for reclassification of Chautauqua County, New York, for purposes of payment for inpatient hospital services under the Medicare Program. 
 
 
1.Reclassification of Chautauqua County, New York, for purposes of payment for inpatient hospital services under the Medicare programNotwithstanding any other provision of law, effective for discharges occurring on or after September 30, 2007, for purposes of making payments under section 1886(d) of the Social Security Act (42 U.S.C. 1395ww(d)) the large urban area of Buffalo-Niagara Falls, New York is deemed to include Chautauqua County, New York. For purposes of that section, the reclassification under this section shall be treated as a decision of the Medicare Geographic Classification Review Board under paragraph (10) of that section, except that in no case shall there be a reduction in the hospital wage index for Erie County, New York, or any adjoining county, as a result of the application of this section (other than as a result of a general reduction required to carry out paragraph (10)(D) of that section). 
 
